Title: From Thomas Jefferson to William Pinkney, 12 May 1806
From: Jefferson, Thomas
To: Pinkney, William


                        Thomas Jefferson, President of the United States of America,
                        To William Pinkney,—Greeting:
                        Reposing special Trust and Confidence in your Integrity, prudence and Ability, I do appoint you the said
                            William Pinkney, Minister Plenipotentiary for the United States of America at the Court of His Britannic Majesty;
                            authorizing you hereby to do and perform all such matters and things as to the said place or Office doth appertain, or as
                            may be duly given you in charge hereafter, and the said office to Hold and exercise during the pleasure of the President
                            of the United States for the time being, and until the end of the next Session of the Senate of the United States and no
                            longer.
                        In Testimony whereof, I have caused these Letters to be made Patent, and the Seal of the United States to be
                            hereunto affixed.
                        Given under my hand at the City of Washington the Twelfth day of May in the year of our Lord one thousand
                            Eight hundred and Six; and of the independence of the United States of America the Thirtieth.
                        
                            Th: Jefferson
                            
                            By the President
                            James Madison Secretary of State
                        
                    